Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00885-CV

                 IN THE INTEREST OF A.S.A. and A.S.A., Minor Children

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-1794-CV-C
                    Honorable Thomas Nathaniel Stuckey, Judge Presiding

      BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is unable to afford to pay costs of court. No costs are taxed in this appeal.

       SIGNED April 24, 2019.


                                                _____________________________
                                                Patricia O. Alvarez, Justice